Citation Nr: 1002778	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbar spondylosis with 
strain prior to November 22, 2008, and in excess of 40 
percent beginning on that date.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee strain, status 
post reconstruction.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 
2004.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 RO rating 
decision.  

In July 2008, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  

Following the Board's remand, the RO issued a rating decision 
in March 2009 increasing the evaluation for the service-
connected lumbar spondylosis with strain from 10 percent to 
40 percent, effective on November 22, 2008.  

Inasmuch as a rating higher than 40 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for a 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of an increased rating in excess of 40 percent for 
the service-connected low back disability and an increased 
rating in excess of 10 percent for the service-connected 
right knee disability are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  



FINDING OF FACT

For the period of the appeal prior to November 4, 2008, the 
service-connected low back disability picture is shown to 
have productive of a functional loss due to pain and 
following repetitive movements that more nearly approximates 
that of limitation of forward flexion of the thoracolumbar 
spine to less than 30 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected low back disability are met for the 
period of the appeal prior to November 22, 2008.  



REASONS AND BASES FOR FINDING AND CONCLUSION

The most recent VA examination on November 22, 2008 revealed 
that the service-connected low back disability included 
degenerative changes of the L4-L5 disc with a mild disc bulge 
with a limited range of motion and pain.  He was noted to 
experience decreased mobility, problems with lifting and 
carrying, weakness and fatigue and decreased strength in the 
lower extremities in a work setting.  In addition, there was 
noted to be an additional loss of motion on repetitive use 
with forward flexion of the low back from 0 to 30 degrees due 
to pain.  

The earlier VA examination in November 2004 also showed a 
significant functional limitation of the thoacolumbar spine 
due to pain following repetitive movement in an industrial 
setting.  Significantly, the VA examiner noted that the 
Veteran reported having a functional loss of 50 percent with 
respect to his job and daily chores.  

While the examiner noted active flexion to 70 degrees without 
pain, repetition did cause mild pain and significant 
reduction left lateral bending and rotation.  

Given the nature of the Veteran's complaints of an additional 
work or activity-related functional loss due to pain recorded 
at the time of the November 2004 examination, and his timely 
disagreement with the initially assigned 10 percent rating, 
the Board finds that the service-connected disability picture 
more closely resembled the criteria for the assignment of a 
40 percent rating for the period of the appeal prior to the 
November 2008 examination.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, a higher rating of 40 percent for the 
service-connected low back disability is warranted for the 
earlier period of the appeal based on a functional loss due 
to pain and following repetitive activity in an employment 
setting that episodically approached a level consistent with 
forward flexion of the thoracolumbar spine substantially 
restricted to 30 degrees or less.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, a full discussion of VCAA is not 
required at this time.  


ORDER

An increased, rating of 40 percent for the service-connected 
low back disability for the period of the appeal prior to 
November 22, 2009 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the Board's remand 
orders were not substantially complied with, the Board itself 
errs in failing to insure compliance.  In such situations the 
Board must remand back to RO for further development.  Id.; 
Dyment v. West, 13 Vet. App. 141 (1999).  

In the present case, the Board previously remanded the 
Veteran's claims in July 2008 for further evidentiary 
development of the record.  

In the remand, the Board instructed the RO to contact the 
Veteran and ask him to identify any health care providers 
having treatment records pertinent to his claim.  The RO 
accomplished this action with a notice letter sent to the 
Veteran in October 2008.  

The Board's July 2008 remand also instructed the RO to obtain 
and associate with the claims file all outstanding records 
identified by the Veteran, or to inform the Veteran if they 
were unsuccessful in obtaining any identified records and 
request the Veteran and his representative to provide a copy 
of the outstanding medical records, if possible.  

In a reply letter received by the RO in December 2008, the 
Veteran responded to the RO's July 2008 letter by indicating 
that he desired the RO to proceed with his appeal because he 
felt that the most recent VA examination was the most current 
and strong evidence in support of his appeal.  

The record shows, however, that the Veteran has identified 
pertinent treatment records that are currently not associated 
with the claims file.  

First, the RO received a statement from the Veteran in 
November 2007, which was prior to the Board's remand, in 
which the Veteran identified two private (non-VA) treatment 
providers having records pertinent to his appeal.  He also 
submitted and signed authorizations to allow the RO to obtain 
the records.  

The Veteran also submitted a statement received by the RO in 
August 2009, in which he requested the RO to obtain his VA 
treatment records from as far back as 2004.  

Following the Board's July 2008 remand, the RO did not 
request the private treatment records identified by the 
Veteran in his November 2007 statement.  Moreover, the RO 
obtained the Veteran's VA treatment records only for the 
period from December 2008 to February 2009.  

Accordingly, the Board finds that there has not been 
substantial compliance with its July 2008 remand.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

For these reasons, the case is REMANDED for the following 
action:

1. After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO 
should make as many attempts as necessary 
to obtain all identified records not 
already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment 
records since 2004.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the above requested 
development, the RO should undertake any 
further development deemed warranted by 
the record, to include scheduling the 
Veteran for a new VA examination(s) to 
determine the current severity of his 
service-connected disabilities.   The RO 
should then readjudicate the remanded 
claims in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals









 Department of Veterans Affairs


